Lars H. Olsen, OSB # 91387
Attorney at Law
3995 Hagers Grove
P.O. Box 12829
Salem, OR 97309-0829
Telephone - (503) 362-9393




                          UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF OREGON

IN RE:                                  )
         John David Maine               )  CASE NO. 16-63632-tmr13
         April Lynne Marie Maine        )
                                        )
                    Debtors.            )
                                        )
                   DEBTOR’S MOTION TO DISMISS CHAPTER 13 CASE
                                 UNDER SECTION 1307(b)

         The debtor, John Maine (ONLY), by and through his attorney, Lars H. Olsen, represents

as follows:

         1.   That the debtor John Maine (ONLY) is no long able to comply with the Chapter 13

plan and does not desire to modify the plan.

         2.   That this Chapter 13 case has not been converted to Chapter 13 from another

Chapter of Title 11.

         3.   That under 11 U.S.C. 1307(b), the debtor, John Maine, is entitled to have this

Chapter 13 case dismissed at any time, and the debtor, by this motion, request that such case be

dismissed.




1 – CO-DEBTOR'S MOTION TO DISMISS CHAPTER 13 CASE


                       Case 16-63632-tmr13       Doc 50     Filed 05/15/20
        4.    That a copy of this motion has on this date been mailed to the Chapter 13 Trustee

serving in the case.

        WHEREFORE, under Bankruptcy Rules 1017(d) and 9014, the debtor (ONLY) moves

this honorable court to enter an order dismissing this case and closing the estate as provided by

law.

        DATED this 15th       day of May , 2020.



                                                     /s/ Lars H. Olsen, OSB # 91387
                                                     Lars H. Olsen, OSB # 91387
                                                     Attorney for Debtors




I hereby certify that on 4/1/2020, I served copies of the above Motion to Dismiss on:

Naliko Markel, Trustee, via CMECF

US Trustee, Eugene, via CMECF

John Maine, 33333 SW Mountain Way, Scappoose, OR 97056

April Maine, 1938 SE Geary St. Apt 201 Albany, OR 97322




                                                     /s/ Lars H. Olsen, OSB # 91387
                                                     Lars H. Olsen, OSB # 91387
                                                     Attorney for Debtors




2 – CO-DEBTOR'S MOTION TO DISMISS CHAPTER 13 CASE


                       Case 16-63632-tmr13        Doc 50    Filed 05/15/20
